Case 2:20-cv-11467-PDB-RSW ECF No. 38 filed 10/29/20        PageID.262   Page 1 of 13

                                                                                   1


                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MICHIGAN
                                    SOUTHERN DIVISION


 Curtis Nieves (Pro se)
                                                Case No. 20-11467
                       Plaintiff,
 v.                                             Paul D. Borman
                                                United States District Judge
 Kiekert AG, Kiekert USA, Chuck
 Bartley, Guadalupe Pizana, Kiekert             R. Steven Whalen
 Human Resources, Tammy Brown,                  United States Magistrate Judge
 Phil Reichstetter, Sue Barker

                Defendants.
 ______________________________/

      OPINION AND ORDER GRANTING DEFENDANTS’ MOTION TO SET
                ASIDE ENTRIES OF DEFAULT (ECF No. 33)

      I.      Introduction

           On May 27, 2020, Plaintiff filed an eight-count pro se Complaint against

 Kiekert AG, Kiekert USA, Chuck Bartley, Guadalupe Pizana, Kiekert Human

 Resources, Tammy Brown, Phil Reichstetter, and Sue Barker alleging employment

 termination in violation of Federal Civil Rights Laws. (ECF No. 1.) On July 21, 2020

 Plaintiff served the Complaint by mailing to Kiekert USA headquarters via USPS

 certified mail two packets of documents containing summonses and copies of the

 Complaint for the corporate entities and individual defendants, respectively. The


                                            1
Case 2:20-cv-11467-PDB-RSW ECF No. 38 filed 10/29/20      PageID.263    Page 2 of 13

                                                                                 2

 packet with the corporate summonses was signed for by an administrative assistant

 employed by Kiekert USA. (ECF No. 33, Exhibit 1, Certified Mail Receipts)

 Defendant Chuck Bartley signed for the individual summonses. (Id.) Plaintiff filed

 proofs of service for each Defendant between July 26, 2020 and August 5, 2020.

 (ECF Nos. 7–14).

       Defendants Chuck Bartley and Kiekert USA accepted service and filed an

 Answer on August 11, 2020. (ECF No. 15.) The remaining Defendants did not file

 responsive motions. Between August 17 and August 20, 2020 Plaintiff filed

 Requests for Clerk’s Entry of Default for the remaining Defendants (ECF No. 17,

 23–24, 27–29) The Clerk entered defaults against the Defendants. (ECF No. 19, 25–

 26, 30–32.)

       Before the Court today is Defendants’ Motion to Set Aside the Default

 Judgments filed on September 18, 2020 (ECF No. 33). Plaintiff filed a Motion to

 Deny Defendants’ Motion to Set Aside Entries of Default and to Grant Default

 Judgments filed on September 30, 2020, which is treated as a response, per E.D.

 Mich. L.R. 5(e), which provides that a “response or reply to a motion must not be

 combined with a counter-motion.” (ECF No. 34.) Defendants filed a Reply on

 October 15, 2020. (ECF No. 37.)

       Defendants argue that service was improper on the defaulted Defendants and

 that there exists good cause for having the defaults set aside. (ECF No. 33


                                         2
Case 2:20-cv-11467-PDB-RSW ECF No. 38 filed 10/29/20             PageID.264    Page 3 of 13

                                                                                         3

 PageID.123–24) Plaintiff argues service was proper for both the individual

 defendants and corporate entities, and the entries of default should stand.

          For the reasons stated in this Opinion and Order, this Court finds that service

 was improper as to the defaulted Defendants and Defendants have shown good cause

 exists for setting aside the entries of default.



    II.      Service of Process

          “Without proper service of process, the district court is without jurisdiction to

 make an entry of default against a defendant.” Sandoval v. Bluegrass Regional

 Mental Health-Mental Retardation Board, 229 F.3d 1153, No. 99-5018, at *5 (6th

 Cir. 2000) (citing 10 A. Wright, Miller & Kane, Federal Practice and Procedure:

 Civil 3d § 2682); King v. Taylor, 694 F.3d 650, 655 (6th Cir. 2012) (explaining that

 “without proper service of process, consent, waiver, or forfeiture, a court may not

 exercise personal jurisdiction over a named defendant[,]” and “in the absence of

 personal jurisdiction, a federal court is powerless to proceed to an adjudication.”

 (internal quotation marks and citations omitted)); Etherly v. Rehabitat Systems of

 Mich., No. 13-11360, 2013 WL 3946079 (E.D. Mich. 2013) (“if service of process

 was not proper, the court must set aside an entry of default.”). A named defendant

 “becomes a party officially, and is required to take action in that capacity, only upon

 [proper] service of a summons or other authority-asserting measure stating the time


                                              3
Case 2:20-cv-11467-PDB-RSW ECF No. 38 filed 10/29/20          PageID.265    Page 4 of 13

                                                                                      4

 within which the party served must appear and defend.” Murphy Bros., Inc. v.

 Michetti Pipe Stringing, Inc., 526 U.S. 344, 350 (1999); see also Salathiel Thomas,

 v. Wayne County Community College District, No. 19-13499, 2020 WL 5878215, at

 *1 (E.D. Mich. 2020). Actual knowledge of a lawsuit does not cure a technically

 defective service of process. LSJ Inv. Co., Inc. v. O.L.D. Inc., 167 F.3d 320, 322 (6th

 Cir.1999).

           a. Kiekert Human Resources

       Defendants argue that Kiekert Human resources is not a legal entity, and

 therefore cannot be served with process (ECF No. 33, PageID.136), and that Plaintiff

 provides no support for its claim that “Kiekert Human Resources is its own legal

 entity.” (citing ECF No. 34-1.) Defendants liken suing Kiekert Human Resources

 with suing a “department of a municipal government” and cite cases demonstrating

 municipal departments cannot be sued as entities.1 (ECF No. 37 PageID. 254-55 n.

 2). Because Kiekert Human Resources is not an entity with legal or corporate

 existence separate from that of Kiekert USA, and therefore cannot be subject to



 1
  Defendants Cite: Boykin v. Van Buren Twp., 479 F.3d 444, 45 (6th Cir. 2007)
 (holding that the police department is subsumed within the municipal entity and
 cannot be sued as a separate defendant); Carey v. Hall, No. 12-14777, 2013 WL
 174503, at *1 (E.D. Mich., January 3, 2013) (city departments are only agents of
 the city and not entities that can be sued); Michonski v. City of Detroit, 162 Mich.
 App. 485, 413 N.W.2d 438 (1987) (public lighting department is not separate legal
 entity against whom tort action may be brought).

                                           4
Case 2:20-cv-11467-PDB-RSW ECF No. 38 filed 10/29/20          PageID.266      Page 5 of 13

                                                                                       5

 service of process, the Clerk’s Entry of Default against Kiekert Human Resources is

 set aside.

              b. Kiekert AG

        Defendants argue Kiekert AG, a German corporation, was not properly

 served. (ECF No. 33 PageID.136.) Plaintiff attempted to serve Kiekert AG by

 mailing a packet via USPS certified mail with the summons and complaint to Kiekert

 USA’s headquarters, where it was signed for by an administrative assistant

 employed in the office. (ECF No. 33, Exhibit 1, Certified Mail Receipts; ECF No.

 34 PageID.183). Defendants argue the administrative assistant is not an agent of

 Kiekert AG and is not authorized to accept service on behalf of Kiekert AG. (ECF

 No. 33 PageID.137.)

        Proper service of process on a corporation is accomplished pursuant

 to Federal Rule of Civil Procedure 4(h), which provides that a corporation must be

 served:

                (1) in a judicial district of the United States:
                (A) in the manner prescribed by Rule 4(e)(1) for serving
                an individual; or
                (B) by delivering a copy of the summons and of the
                complaint to an officer, a managing or general agent, or
                any other agent authorized by appointment or by law to
                receive service of process and – if the agent is one
                authorized by statute and the statute so requires – by also
                mailing a copy of each to the defendant.



                                            5
Case 2:20-cv-11467-PDB-RSW ECF No. 38 filed 10/29/20        PageID.267      Page 6 of 13

                                                                                     6

       Fed. R. Civ. P. 4(h)(1)(A) also allows for service of a private corporation

 “pursuant to the law of the state in which the district court is located, or in which

 service is effected, for the service of a summons upon the defendant in an action

 brought in the courts of general jurisdiction in the state.” The relevant Michigan

 court rule, M.C.R. 2.105(D), which concerns service on corporations, provides:

 Service of process on a domestic or foreign corporation may be made by

             (1) serving a summons and a copy of the complaint on an
             officer or the resident agent;
             (2) serving a summons and a copy of the complaint on a
             director, trustee, or person in charge of an office or
             business establishment of the corporation and sending a
             summons and a copy of the complaint by registered mail,
             addressed to the principal office of the corporation;
             (3) serving a summons and a copy of the complaint on the
             last presiding officer, president, cashier, secretary, or
             treasurer of a corporation that has ceased to do business by
             failing to keep up its organization by the appointment of
             officers or otherwise, or whose term of existence has
             expired;
             (4) sending a summons and a copy of the complaint by
             registered mail to the corporation or an appropriate
             corporation officer and to the Michigan Bureau of
             Commercial Services, Corporation Division if
                    (a) the corporation has failed to appoint and
                    maintain a resident agent or to file a certificate of
                    that appointment as required by law;
                    (b) the corporation has failed to keep up its
                    organization by the appointment of officers or
                    otherwise; or
                    (c) the corporation's term of existence has expired.
             M.C.R. 2.105(D).




                                          6
Case 2:20-cv-11467-PDB-RSW ECF No. 38 filed 10/29/20        PageID.268    Page 7 of 13

                                                                                    7

       Plaintiff attempted service by sending via USPS certified mail to Kiekert

 USA, where it was signed for by an administrative assistant. This service does not

 comply with Fed R. Civ. P 4(h) or M.C.R. 2.105(D) for service upon Kiekert AG.

 There is no evidence that the administrative assistant who signed for the documents

 was an officer or registered agent of Kiekert AG. Plaintiff did not serve the summons

 and complaint on an officer or agent of Kiekert AG and did not comply with any

 other option to serve Kiekert AG.

       Service on a foreign corporation cannot be accomplished through service on

 a resident Michigan subsidiary. In re Auto. Parts Antitrust Litig., 2017 WL

 10808851, at *2 (E.D. Mich. 2017). Plaintiff presents no evidence that Kiekert USA

 is an agent for Kiekert AG for service of process purposes. See also Lafarge Corp.

 v. Altech Environment, U.S.A., 220 F.Supp.2d 823, 827, 832 (E.D. Mich. 2002)

 (court denied the plaintiff permission to serve a foreign defendant through

 its domestic subsidiary because under Michigan law a party may not serve a foreign

 company involuntarily through a resident subsidiary).

       Further, certified mail is not a proper way to serve a corporation in Michigan.

 See Etherly v. Rehabitat Sys. of Michigan, No. 13-11360, 2013 WL 3946079 at *2

 (E.D. Mich. 2013) (Borman, J.) (“[S]ervice of process by certified mail is not proper

 service on a Michigan corporation.”); Harper v. ACS-Inc., No. 10-12112, 2010 WL

 4366501, at *4 (E.D. Mich. 2010) (“[C]ourts in the Eastern District of Michigan

                                          7
Case 2:20-cv-11467-PDB-RSW ECF No. 38 filed 10/29/20           PageID.269    Page 8 of 13

                                                                                       8

 consistently have held that proper service in Michigan does not include service by

 mail.”); Walker v. Brooke Corp., No. 08-14574, 2009 WL 1689653, at *2 (E.D.

 Mich. 2009) (“Cases in this district that have addressed the issue have held that the

 Michigan rules do not authorize service by registered mail on corporations.”).

        Plaintiff’s service upon Kiekert AG was improper. This Court concludes that

 it did not have the authority to enter a default against Defendant. As the Sixth Circuit

 has held, “without proper service of process, consent, waiver, or forfeiture, a court

 may not exercise personal jurisdiction over a named defendant.” Wells v. Rhodes,

 592 F. App'x 373, 377 (6th Cir. 2014) (quoting King v. Taylor, 694 F.3d 650, 655

 (6th Cir. 2012)). Where the Court lacks personal jurisdiction over the Defendant, the

 Court cannot take action, including the entry of default against the Defendant. See,

 e.g., Salathiel Thomas, v. Wayne County Community College District, No. 19-13499,

 2020 WL 5878215, at *2 (E.D. Mich. 2020) (finding, where service was improper,

 that the Court lacked authority to enter Clerk’s Entry of Default and granted the

 Defendant’s Motion to Set Aside.) The Clerk’s Entry of Default against Kiekert AG

 is set aside.

           c. Individual Defendants

        As for the individual defendants, Plaintiff argues that “Chuck Bartley used

 implied consent as Plant Manager and because of the Covid-19 virus, signed for

 Guadalupe Pizana, Tammy Brown, Sue Barker and Phil Reichstetter.” (ECF No 34

                                            8
Case 2:20-cv-11467-PDB-RSW ECF No. 38 filed 10/29/20          PageID.270    Page 9 of 13

                                                                                      9

 PageID.183 ¶1) Plaintiff questions whether Bartley gave the individual defendants

 copies of the complaint and summons and argues that “summons were individually

 sent by USPS certified mail, return receipt and restricted signature delivery

 confirmation.” (ECF No. 34 PageID 184)

       Federal Rule of Civil Procedure 4(e) provides for the ways in which service

 may be made on an individual. Individuals may be served in a judicial district of

 the United States by:

          (1) following state law for serving a summons in an action brought in
          courts of general jurisdiction in the state where the district court is
          located or where service is made; or
          (2) doing any of the following:
               (A) delivering a copy of the summons and of the complaint to the
               individual personally;
               (B) leaving a copy of each at the individual’s
               dwelling or usual place of abode with someone of suitable age and
               discretion who resides there; or
               (C) delivering a copy of each to an agent authorized by appointment or
               by law to receive service of process.
               Fed. R. Civ. P. 4(e).


       Plaintiff did not personally serve each defaulted Defendant nor did Plaintiff

 leave a copy of the Complaint and Summons with someone of suitable age and

 discretion who resides at the individual’s usual place of abode.

       There is no evidence that Chuck Bartley was an agent authorized to accept

 service for any of the individual defaulted defendants, and each defaulted Defendant

 testified that they did not authorize or appoint any agents to receive process on their


                                           9
Case 2:20-cv-11467-PDB-RSW ECF No. 38 filed 10/29/20        PageID.271    Page 10 of 13

                                                                                   10

 behalf. (ECF No. 33-4 PageID. 169, 171, 173, 175, Affidavits of Defaulted

 Individual Defendants.) Plaintiff argues that due to Covid-19, Chuck Bartley had

 “implied consent” to accept service for the defaulted individual defendants.

        Pursuant to Michigan law, process may be served on an individual by

 “sending a summons and a copy of the complaint by registered or certified mail,

 return receipt requested, and delivery restricted to the addressee. Service is made

 when the defendant acknowledges receipt of the mail.” Mich. Ct. R. 2.105(A) (2).

 See Etherly v. Rehabitat Sys. of Michigan, No. 13-11360, 2013 WL 3946079, at *4

 (E.D. Mich. 2013) (Borman) (finding that the individual Defendants failed to claim

 or acknowledge receipt of the mailings, and thus had not been served.) Here, the

 individual Defendants against whom Default has been entered all deny signing a

 return receipt or receiving service by any of the other permitted means. (ECF No.

 33-4 PageID. 169, 171, 173, 175, Affidavits of Defaulted Individual Defendants.)

 Therefore, service was not proper under Michigan law.

        “[I]f service of process was not proper, the court must set aside an entry of

 default.” See O.J. Distrib., Inc. v. Hornell Brewing Co., 340 F.3d 345, 353 (6th Cir.

 2003). Due to Plaintiff’s failure to properly serve Defendants Guadalupe Pizana,

 Tammy Brown, Sue Barker and Phil Reichstetter, the Clerk’s Entries of Default are

 set aside.




                                          10
Case 2:20-cv-11467-PDB-RSW ECF No. 38 filed 10/29/20           PageID.272     Page 11 of 13

                                                                                       11

    III.     Good Cause for Setting Aside Defaults

       Federal Rule of Civil Procedure 55(c) allows a district court to “set aside an

 entry of default for good cause.” See O.J. Distrib., Inc. v. Hornell Brewing Co., 340

 F.3d 345, 353 (6th Cir. 2003). “ ‘[T]he district court enjoys considerable latitude

 under the “good cause shown” standard of Rule 55(c)’ to grant a defendant relief

 from a default entry.” United States v. Real Prop., All Furnishings Known as

 Bridwell's Grocery, 195 F.3d 819, 820 (6th Cir. 1999) (quoting Waifersong Ltd. Inc.

 v. Classic Music Vending, 976 F.2d 290, 292 (6th Cir.1992)). The criteria used to

 determine whether “good cause” has been shown for purposes of setting aside an

 entry of default are whether: (1) the default was willful (i.e., defendant’s culpable

 conduct led to the default); (2) setting aside the default would prejudice plaintiff;

 and (3) defendant has a meritorious defense. O.J. Distrib., Inc., 340 F.3d at 353 n.3

 (6th Cir. 2003) (citing United Coin Meter Co., 705 F.2d at 844 (6th Cir. 1983)). Even

 assuming that service was proper against any of the defaulted Defendants,

 Defendants demonstrate each factor weighs in favor of setting aside the entries of

 default.

           First, Plaintiff provides, and this Court finds, no evidence of any Defendants’

 willful conduct to evade service or thwart judicial proceedings. To “be treated as

 culpable, the conduct of a defendant must display either an intent to thwart judicial

 proceedings or a reckless disregard for the effect of its conduct on those


                                             11
Case 2:20-cv-11467-PDB-RSW ECF No. 38 filed 10/29/20           PageID.273     Page 12 of 13

                                                                                        12

 proceedings.” INVST Fin. Grp., Inc. v. Chem-Nuclear Sys., Inc., 815 F.2d 391, 399

 (6th Cir. 1987) (citations omitted).

       Second, Plaintiff fails to show that he would be prejudiced should the entries

 of default be vacated. Requiring the Plaintiff to litigate this action on the merits does

 not constitute prejudice, even with the delay caused by the present controversy.

 Without support, Plaintiff argues that “setting aside the defaults will result in the loss

 of evidence, provide greater opportunity for fraud and collusion, or increase the

 difficulty of discovery.” (ECF No. 34-1, PageID. 195). Because there are no

 substantiated claims of a loss of evidence, any possibility for fraud and collusion, or

 any increase in the difficulty of discovery, Plaintiff essentially claims prejudice by

 delay alone.

       In the Sixth Circuit, “mere delay in satisfying the plaintiffs claim . . . is not

 sufficient prejudice to require denial of a motion to set aside a default

 judgment. United Coin Meter Co. v. Seaboard Coastline RR., 705 F.2d 839, 845 (6th

 Cir. 1983). “Rather, it must be shown that delay will ‘result in the loss of evidence,

 create increased difficulties of discovery, or provide greater opportunity for fraud

 and collusion.’ ” INVST Fin. Grp., Inc. v. Chem-Nuclear Sys., Inc., 815 F.2d 391,

 398 (6th Cir. 1987) (citations omitted); see also Dassault Systemes, SA v. Childress,

 663 F.3d 832, 842 (6th Cir. 2011). Without more from Plaintiff, this factor weighs

 in favor of setting aside the Entries of Default.


                                            12
Case 2:20-cv-11467-PDB-RSW ECF No. 38 filed 10/29/20        PageID.274    Page 13 of 13

                                                                                   13

       Third, Defaulted Defendants have articulated meritorious defenses that meet

 the standard of containing “even a hint of a suggestion which, proven at trial, would

 constitute a complete defense.” Amernational Indus. V. Action-Tunsgram, 925 F.2d

 970, 977 (6th Cir. 1991).

       Defendants have shown that each factor weighs in favor of setting aside the

 entries of default.

    This Court ORDERS:

    1. The Defendant’s Motion to Set Aside Clerk’s Entries of Default (ECF No. 33)

       against Kiekert AG, Kiekert Human Resources, Guadalupe Pizana, Tammy

       Brown, Phil Reichstetter, and Sue Barker is GRANTED.

    2. The Clerk is DIRECTED to VACATE the Entries of Default against Kiekert

       AG (ECF No. 32), Kiekert Human Resources (ECF No. 19), Guadalupe

       Pizana (ECF No. 26), Tammy Brown (ECF No. 30), Phil Reichstetter (ECF

       No. 31), and Sue Barker (ECF No. 25).


    SO ORDERED.




 Dated: October 29, 2020                       s/Paul D. Borman
                                               Paul D. Borman
                                               United States District Judge

                                          13
